


117 S2137 IS: Rural Transportation Equity Act of 2021
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2137
IN THE SENATE OF THE UNITED STATES

June 17, 2021
Mr. Durbin (for himself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To amend title 49, United States Code, to establish an Office of Rural Investment, to ensure that rural communities and regions are equitably represented in Federal decision making for transportation policy, and for other purposes.


1.Short titleThis Act may be cited as the Rural Transportation Equity Act of 2021. 2.Rural investment (a)Office of Rural Investment (1)EstablishmentSection 102 of title 49, United States Code, is amended—
(A)in subsection (a), by inserting (referred to in this section as the Department) after Department of Transportation; (B)in subsection (b), in the first sentence, by inserting (referred to in this section as the Secretary) after Secretary of Transportation;
(C)in subsection (f)(1), by striking “Department of Transportation” each place it appears and inserting “Department”; (D)by redesignating subsection (h) as subsection (i); and
(E)by inserting after subsection (g) the following:  (h)Office of Rural Investment (1)In generalThere is established in the Department, within the Office of the Secretary, an Office of Rural Investment (referred to in this subsection as the Office).
(2)LeadershipThe Office shall be headed by a Director for Rural Investment (referred to in this subsection as the Director) who shall be appointed by, and report directly to, the Secretary. (3)Mission (A)In generalThe mission of the Office shall be to coordinate with other offices and agencies within the Department and with other Federal agencies to further the goals and objectives described in subparagraph (B).
(B)Goals and objectives describedThe goals and objectives referred to in subparagraph (A) are— (i)to ensure that the unique needs and attributes of rural transportation, involving all modes, are fully addressed and prioritized during the development and implementation of transportation policies, programs, and activities within the Department;
(ii)to improve coordination of Federal transportation policies, programs, and activities within the Department in a manner that expands economic development in rural communities and regions, and to provide recommendations for improvement, including additional internal realignments; (iii)to expand Federal transportation infrastructure investment in rural communities and regions, including by providing recommendations for changes in existing funding distribution patterns;
(iv)to use innovation to resolve local and regional transportation challenges faced by rural communities and regions; (v)to promote and improve planning and coordination among rural communities and regions to maximize the unique competitive advantage in those locations while avoiding duplicative Federal, State and local investments; and
(vi)to ensure that all rural communities and regions lacking resources receive proactive outreach, education, and technical assistance to improve access to Federal transportation programs. (4)Duties of the DirectorThe Director shall—
(A)be responsible for engaging in activities to carry out the mission described in paragraph (3); (B)organize, guide, and lead activities within the Department to address disparities in rural transportation infrastructure to improve safety, economic development, and quality of life in rural communities and regions; 
(C)provide information and outreach to rural communities and regions concerning the availability and eligibility requirements of participating in programs of the Department; (D)help rural communities and regions—
(i)identify competitive economic advantages and transportation investments that ensure continued economic growth; and (ii)avoid duplicative transportation investments;
(E)serve as a resource for assisting rural communities and regions with respect to Federal transportation programs; (F)identify—
(i)Federal statutes, regulations, and polices that may impede the Department from supporting effective rural infrastructure projects that address national transportation goals; and  (ii)potential measures to solve or mitigate those issues;
(G)identify improved, simplified, and streamlined internal processes to help limited-resource rural communities and regions access transportation investments; (H)recommend changes and initiatives for the Secretary to consider;
(I)ensure and coordinate a routine rural consultation on the development of policies, programs, and activities of the Department; (J)serve as an advocate within the Department on behalf of rural communities and regions; and
(K)work in coordination with the Department of Agriculture, the Department of Health and Human Services, the Department of Commerce, the Federal Communications Commission, and other Federal agencies, as the Secretary determines to be appropriate, in carrying out the duties described in subparagraphs (A) through (J). (5)Contracts and agreementsFor the purpose of carrying out the mission of the Office under paragraph (3), the Secretary may enter into contracts, cooperative agreements, and other agreements as necessary, including with research centers, institutions of higher education, States, units of local government, nonprofit organizations, or a combination of any of those entities—
(A)to conduct research on transportation investments that promote rural economic development; (B)to solicit information in the development of policy, programs, and activities of the Department that can improve infrastructure investment and economic development in rural communities and regions;
(C)to develop educational and outreach materials, including the conduct of workshops, courses, and certified training for rural communities and regions that can further the mission and goals of the Office and the Department; and (D)to carry out any other activities, as determined by the Secretary to be appropriate.
(6)Grants
(A)In generalThe Director may award competitive grants to an entity described in subparagraph (B) to support expanded education, outreach, and technical assistance to rural communities and regions. (B)Entity describedAn entity referred to in subparagraph (A) is a nonprofit organization or an institution of higher education that has not less than 3 years of experience providing meaningful transportation technical assistance or advocacy services to rural communities and regions.
(7)EmployeesThe Secretary shall ensure that not more than 4 full-time equivalent employees are assigned to the Office. (8)Coordination within and among other offices and agencies of the Department (A)In generalThe Secretary shall designate not fewer than 1 representative from each office or agency of the Department described in subparagraph (B) who shall be responsible for leading the efforts within that office or agency to further the goals and objectives described in subparagraph (B) of paragraph (3).
(B)Offices and agencies describedThe offices and agencies of the Department referred to in subparagraph (A) are each of the following: (i)The Office of the Under Secretary of Transportation for Policy.
(ii)The Office of the General Counsel. (iii)The Office of the Chief Financial Officer and Assistant Secretary for Budget and Programs.
(iv)The Federal Aviation Administration. (v)The Federal Highway Administration.
(vi)The Federal Railroad Administration. (vii)The Federal Transit Administration.
(viii)The Office of the Assistant Secretary for Governmental Affairs. (ix)The Office of Public Affairs.
(x)Any other office or agency of the Department that the Secretary determines to be appropriate. (C)DutiesThe Chief Infrastructure Funding Officer of the Department and the representatives designated under subparagraph (A)—
(i)shall— (I)meet bimonthly; and
(II)recommend initiatives to the Office; and (ii)may participate in all meetings and relevant activities of the Office to provide input and guidance relevant to rural transportation infrastructure projects and issues.
(9)Additional input
(A)In generalThe Secretary shall seek input from the offices and agencies of the Department described in subparagraph (B) to further the goals and objectives described in subparagraph (B) of paragraph (3). (B)Offices and agencies describedThe offices and agencies of the Department referred to in subparagraph (A) are each of the following:
(i)The Maritime Administration. (ii)The Saint Lawrence Seaway Development Corporation.
(iii)The National Highway Traffic Safety Administration. (10)ReportEach year, the Office shall submit to the Secretary a report describing—
(A)the objectives of the Office for the coming year; and  (B)how the objectives of the Office were accomplished in the previous year.
(11)ApplicabilityIn carrying out the mission of the Office under paragraph (3), the Secretary shall consider as rural any area considered to be a rural area under a Federal transportation program of the Department.. (2)Council on Credit and FinanceSection 117(b)(1) of title 49, United States Code, is amended by adding at the end the following:

(I)The Director for Rural Investment.. (b)Rural transportation advisory council (1)DefinitionsIn this subsection:
(A)Advisory councilThe term advisory council means the rural transportation advisory council established under paragraph (2). (B)Relevant committees of CongressThe term relevant committees of Congress means—
(i)the Committee on Transportation and Infrastructure of the House of Representatives; (ii)the Committee on Energy and Commerce of the House of Representatives;
(iii)the Committee on Environment and Public Works of the Senate; (iv)the Committee on Commerce, Science, and Transportation of the Senate;
(v)the Committee on Banking, Housing, and Urban Affairs of the Senate; (vi)the Subcommittee on Transportation, and Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the House of Representatives; and
(vii)the Subcommittee on Transportation, Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the Senate. (C)SecretaryThe term Secretary means the Secretary of Transportation.
(2)EstablishmentThe Secretary shall establish a rural transportation advisory council to consult with and advise the Office of Rural Investment. (3)Membership (A)In generalThe advisory council shall be composed of 15 members, appointed by the Secretary, of whom—
(i)not fewer than 1 shall be a representative from an institution of higher education or extension program; (ii)not fewer than 1 shall be a representative from an organization promoting business and economic development, such as a chamber of commerce, a local government institution, or a planning organization;
(iii)not fewer than 1 shall be a representative from a financing entity; (iv)not fewer than 1 shall have experience in health, mobility, or emergency services;
(v)not fewer than 1 shall have experience in transportation safety; (vi)not fewer than 1 shall have experience with workforce access;
(vii)not fewer than 1 shall have experience with tourism and recreational activities; (viii)not fewer than 1 shall have—
(I)experience with rural supply chains, such as direct-to-consumer supply chains; and (II)wholesale distribution experience;
(ix)not fewer than 1 shall have experience in emerging or innovative technologies relating to rural transportation networks; (x)not fewer than 1 shall have experience in food, nutrition, and grocery access;
(xi)not fewer than 1 shall represent agriculture, nutrition, or forestry; and (xii)not fewer than 1 shall have experience with historically underserved regions, as determined by the Secretary.
(B)RequirementThe Secretary shall appoint members to the advisory council in a manner that ensures, to the maximum extent practicable, that the geographic and economic diversity of rural communities and regions of the United States are represented. (C)Timing of initial appointmentsNot later than 180 days after the date of enactment of this Act, the Secretary shall appoint the initial members of the advisory council.
(D)Period of appointments
(i)In generalExcept as provided in clause (ii), a member of the advisory council shall be appointed for a term of 3 years. (ii)Initial appointmentsOf the members first appointed to the advisory council—
(I)5, as determined by the Secretary, shall be appointed for a term of 3 years; (II)5, as determined by the Secretary, shall be appointed for a term of 2 years; and
(III)5, as determined by the Secretary, shall be appointed for a term of 1 year. (E)VacanciesAny vacancy on the advisory council—
(i)shall not affect the power of the advisory council; and (ii)shall be filled as soon as practicable and in the same manner as the original appointment.
(F)Consecutive termsAn appointee to the advisory council may serve 1 additional, consecutive term if the member is reappointed by the Secretary. (4)Meetings (A)In generalThe advisory council shall meet not less than twice per year, as determined by the Secretary.
(B)Initial meetingNot later than 180 days after the date on which the initial members of the advisory council are appointed under paragraph (3)(C), the advisory council shall hold the first meeting of the advisory council. (5)Duties (A)In generalThe advisory council shall—
(i)advise the Office of Rural Investment on issues related to rural needs relating to Federal transportation programs; (ii)evaluate and review ongoing research activities relating to rural transportation networks, including new and emerging barriers to economic development and access to investments;
(iii)develop recommendations for any changes to Federal law, regulations, internal Department of Transportation policies or guidance, or other measures that would eliminate barriers for rural access or improve rural equity in transportation investments; (iv)examine methods of maximizing the number of opportunities for assistance for rural communities and regions under Federal transportation programs, including expanded outreach and technical assistance;
(v)examine methods of encouraging intergovernmental and local resource cooperation to mitigate duplicative investments in key rural communities and regions and improve the efficiencies in the delivery of Federal transportation programs; (vi)evaluate other methods of creating new opportunities for rural communities and regions; and
(vii)address any other relevant issues as the Secretary determines to be appropriate. (B)ReportsNot later than 1 year after the date on which the initial members of the advisory council are appointed under paragraph (3)(C), and every 2 years thereafter through 2026, the advisory council shall submit to the Secretary and the relevant committees of Congress a report describing the recommendations developed under subparagraph (A)(iii).
(6)Personnel matters
(A)CompensationA member of the advisory council shall serve without compensation. (B)Travel expensesA member of the advisory council shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5, United States Code.
(7)Termination
(A)In generalSubject to subparagraph (B), the advisory council shall terminate on the date that is 5 years after the date on which the initial members are appointed under paragraph (3)(C). (B)ExtensionBefore the date on which the advisory council terminates, the Secretary may renew the advisory council for 1 or more 2-year periods.
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and the amendments made by this section $7,000,000 for each of fiscal years 2022 through 2026.  